UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1806



EUGENE GRAY,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Defendant - Appellee,

          and


MEDICAL COLLEGE OF VIRGINIA; JOEL SILVERMAN,
Doctor, in his individual and official
capacity,

                                                       Defendants.



                            No. 00-2216



EUGENE GRAY,

                                            Plaintiff - Appellant,

          versus


U. S. DEFENSE COMMISSARY AGENCY; WILLIAM S.
COHEN, Secretary, Department of Defense,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-255-3, CA-99-838-3)


Submitted:   October 31, 2001          Decided:   January 18, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beverly D. Crawford, Richmond, Virginia, for Appellant. Kenneth E.
Melson, United States Attorney, Joan E. Evans, Assistant United
States Attorney, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Eugene Gray appeals from the district court’s orders dismiss-

ing his employment discrimination and related civil claims.    Our

review of the record, the parties’ briefs, and the opinions of the

district court discloses no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   Gray v. Cohen, No.

CA-99-255-3; Gray v. United States Defense Commissary Agency, No.

CA-99-838-3 (E.D. Va. Apr. 21, 2001 & July 11, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3